FILE COPY

       RE: Case No. 15-0666              DATE: 9/29/2015
       COA #: 04-14-00275-CV   TC#: 2011CVT000305D2
STYLE: WEBB COUNTY
   v. ADRIANA PEREZ
     A petition for review was filed today in the
above-styled case. Respondent may file either a
response, or a waiver of response. If you file a
waiver, the Court will not grant the petition without
first requesting a response. (TEX. R. APP. P. 53.3)
There is no fee for a response or a waiver.
                     MS. ESTHER DEGOLLADO
                     WEBB COUNTY DISTRICT CLERK
                     1110 VICTORIA ST. SUITE 203
                     LAREDO, TX 78040
                                             FILE COPY

       RE: Case No. 15-0666              DATE: 9/29/2015
       COA #: 04-14-00275-CV   TC#: 2011CVT000305D2
STYLE: WEBB COUNTY
   v. ADRIANA PEREZ
     A petition for review was filed today in the
above-styled case. Respondent may file either a
response, or a waiver of response. If you file a
waiver, the Court will not grant the petition without
first requesting a response. (TEX. R. APP. P. 53.3)
There is no fee for a response or a waiver.
                     R. BLAKE BRUNKENHOEFER
                     BRUNKENHOEFER TURMAN PLLC
                     500 N SHORELINE BLVD STE 1100
                     CORPUS CHRISTI, TX 78401-0354
                                             FILE COPY

       RE: Case No. 15-0666              DATE: 9/29/2015
       COA #: 04-14-00275-CV   TC#: 2011CVT000305D2
STYLE: WEBB COUNTY
   v. ADRIANA PEREZ
     A petition for review was filed today in the
above-styled case. Respondent may file either a
response, or a waiver of response. If you file a
waiver, the Court will not grant the petition without
first requesting a response. (TEX. R. APP. P. 53.3)
There is no fee for a response or a waiver.
                     MR. KEITH E. HOTTLE
                     CLERK, FOURTH COURT OF APPEALS
                     BEXAR COUNTY JUSTICE CENTER
                     300 DOLOROSA, STE. 3200
                     SAN ANTONIO, TX 78205
                                             FILE COPY

       RE: Case No. 15-0666              DATE: 9/29/2015
       COA #: 04-14-00275-CV   TC#: 2011CVT000305D2
STYLE: WEBB COUNTY
   v. ADRIANA PEREZ
     A petition for review was filed today in the
above-styled case. Respondent may file either a
response, or a waiver of response. If you file a
waiver, the Court will not grant the petition without
first requesting a response. (TEX. R. APP. P. 53.3)
There is no fee for a response or a waiver.
                     MOLLY HIGGINS SANTOS
                     WEBB COUNTY ATTORNEYS OFFICE
                     1110 WASHINGTON ST STE 301
                     LAREDO, TX 78040-4471
                                             FILE COPY

       RE: Case No. 15-0666              DATE: 9/29/2015
       COA #: 04-14-00275-CV   TC#: 2011CVT000305D2
STYLE: WEBB COUNTY
   v. ADRIANA PEREZ
     A petition for review was filed today in the
above-styled case. Respondent may file either a
response, or a waiver of response. If you file a
waiver, the Court will not grant the petition without
first requesting a response. (TEX. R. APP. P. 53.3)
There is no fee for a response or a waiver.
                     MR. JOHN BLAISE GSANGER
                     THE EDWARDS LAW FIRM
                     PO BOX 480
                     CORPUS CHRISTI, TX 78403-0480